Title: To James Madison from Frederick Bates, 10 October 1807
From: Bates, Frederick
To: Madison, James



Sir,
St. Louis Oct 10. 1807

I have the honor of informing you that the Jury in the General court of this Territory have returned a verdict of ’not guilty’ in the case of Robert Wescott for a misdemeanor.
It is said the Indictment followed the words of the Statute, without alledging a special breach of it, such as the enlistment of men &ca.
The Court refused to hear evidence to prove any fact which was not alledged, and the Jury went out without the testimony.  I have the honor to be &c.

Frederick Bates

